Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 6 and 9 disclose “the computing device,” which lacks antecedent basis.  Appropriate correction is required. For the purpose of examination, “the computing device” is treated as “the designated computing device.”
Claim 2 is objected to because of the following informalities:  Claim 2, line 2 discloses “a designated computing device,” which should read as “the designated computing device.”  Appropriate correction is required. For the purpose of examination, “a designated computing device” is treated as “the designated computing device.”  
Claim 3 is objected to because of the following informalities:  Claim 3, line 2 discloses “a designated computing device,” which should read as “the designated computing device.”  Appropriate correction is required. For the purpose of examination, “a designated computing device” is treated as “the designated computing device.”  
Claim 5 is objected to because of the following informalities:  Claim 5, line 3 discloses “a designated computing device,” which should read as “the designated computing device.”  Appropriate correction is required. For the purpose of examination, “a designated computing device” is treated as “the designated computing device.”  
Claim 7 is objected to because of the following informalities:  Claim 7, lines 2 and 3 disclose “the computing device,” which lacks antecedent basis.  Appropriate 
Claim 8 is objected to because of the following informalities:  Claim 8, lines 3 and 4 disclose “the computing device,” which lacks antecedent basis.  Appropriate correction is required. For the purpose of examination, “the computing device” is treated as “the designated computing device.”
Claim 10 is objected to because of the following informalities:  Claim 10 discloses “a designated computing device,” which should read as “the computing device.”   Appropriate correction is required. For the purpose of examination, “a designated computing device” is treated as “the computing device.”
Claim 11 is objected to because of the following informalities:  Claim 11 discloses “a designated computing device,” which should read as “the computing device.”   Appropriate correction is required. For the purpose of examination, “a designated computing device” is treated as “the computing device.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Casparian et al. (US 20170273214 A1).
Re claim 1: Casparian discloses an external module (supplemental cooling system 180 in fig 1A) for use with a designated computing device (information handling systems 100a in fig 1A), comprising: 
a body (chassis 181 in fig 1A) forming a hollow chamber; 
an external air intake (air inlet 193 in fig 1A) formed in the body and connected to a first portal of the chamber; 
an air outlet (opening 163a fig 1A) formed in the body along a wall of the chamber and adapted to (i.e., functional language) align with a cooling air intake (air inlet opening 161a in fig 1A) of the designated computing device when the external module is positioned in a designated relationship to the designated computing device; and 
a blower (cooling fan 178 in fig 1A) positioned to force air through the external air intake into the chamber and maintain a positive air pressure in the chamber such that the positive air pressure is maintained against at least part of the cooling air intake of the designated computing device when the air outlet is aligned with the cooling air intake (see paragraph 31).

Re claim 3: Casparian discloses the external module, wherein the air outlet is no larger than the cooling air intake of the designated computing device (see fig 1A).
Re claim 4: Casparian discloses the external module, wherein the air outlet is positioned to maintain positive air pressure against only a portion of the cooling air intake of the designated computing device (see paragraph 31; herein, supplemental cooling air source 133 may be configured to provide supplemental cooling air 199 through a conduit adapter 203 coupled to at least one mechanically-adjustable air supply conduit in the form of a flexible and repositionable cooling air supply conduit 197 and right angle elbow conduit fitting 157 to at least one movable mechanically-adjustable cooling air supply outlet 177 which may be selectably aligned with the location of either one of differently positioned lid openings 163a or 163b defined in one of interchangeable lids 155a and 155b that corresponds in position to one of notebook/laptop computer air inlets 161a or 161b), the portion aligned with an intake fan of the designated computing device (see paragraph 26; herein, multiple inlet vents 161 and outlet vents 136 may be defined at different locations 
Re claim 5: Casparian discloses the external module, wherein the positive air pressure maintained against the cooling air intake is sufficient to at least double an airflow rate for which a cooling system of the designated computing device is rated (see paragraph 33; herein, cooling system controller 173 may be present to provide control signals 167 to control operation of electrical components of supplemental cooling air supply source 133, e.g., in response to measured air chilled temperature and/or user input control fan speed and/or chilled air temperature commands).
Re claim 6: Casparian discloses the external module, wherein the body comprises a notebook computer dock adapted to be electrically and physically coupled to the designated computing device (see paragraph 24).
Re claim 7: Casparian discloses the external module, wherein the notebook computer dock includes a control circuit (cooling system controller 173 in fig 1A) adapted to (i.e., functional language) receive a signal from the designated computing device indicating a temperature state of the designated computing device, and based on the signal, adjust the blower (see paragraph 33; herein, cooling system controller or other processing device 173 may be present to provide control signals 167 to control operation of electrical components of 
Re claim 8: Casparian discloses the external module, further comprising a seal (141 in fig 1A) positioned along a perimeter of the air outlet (177) and configured to (i.e., functional language) seal a connection between the chamber and the cooling air intake (161a) of the designated computing device when the external module is positioned in a designated relationship to the designated computing device.
Re method claim 9: The method steps recited in the claim are obviously necessitated by the device structure as taught by Casparian as recited above in the rejection to claim 1.
Re method claim 10: The method steps recited in the claim are obviously necessitated by the device structure as taught by Casparian as recited above in the rejection to claim 3.
Re method claim 11: The method steps recited in the claim are obviously necessitated by the device structure as taught by Casparian as recited above in the rejection to claim 5.
Re method claim 12: The method steps recited in the claim are obviously necessitated by the device structure as taught by Casparian as recited above in the rejection to claim 7.

Re claim 14: Casparian discloses a system comprising: 
a portable computing device (information handling systems 100a in fig 1A) including a cooling subsystem with a cooling air intake (air inlet opening 161a in fig 1A), a fan (cooling fan 159 in fig 1A) positioned to direct air toward selected components of the portable computing device (see paragraph 26), and an air outlet (outlet vents 136 in fig 1A) positioned to expel the air after it passes the selected components;
an external module (supplemental cooling system 180 in fig 1A) adapted for pairing with the portable computing device (100a), and including: 
a body (chassis 181 in fig 1A) forming a chamber; 
an external air intake (air inlet 193 in fig 1A) formed in the body and connected to a first portal of the chamber; 
an air outlet (opening 163a fig 1A) formed in the body along a wall of the chamber and adapted to (i.e., functional language) align with a cooling air intake (161a) of the portable computing device when the external module is positioned in a designated relationship to the portable computing device; and 
a blower (cooling fan 178 in fig 1A) positioned to force air through the external air intake into the chamber and maintain a positive air pressure in the chamber such that the positive air pressure is maintained against at least part of 
Re claim 15: Casparian discloses the system, wherein the air outlet (163a) is substantially the same planar area as the cooling air intake (161a) of the portable computing device (100a) and positioned to cover the cooling air intake of the portable computing device when the external module is positioned in the designated relationship to the portable computing device (see fig 1A).
Re claim 16: Casparian discloses the system, wherein the air outlet is no larger than the cooling air intake of the portable computing device (see fig 1A).
Re claim 17: Casparian discloses the system, wherein the air outlet is positioned to maintain positive air pressure against only portion of the cooling air intake of the portable computing device (see paragraph 31; herein, supplemental cooling air source 133 may be configured to provide supplemental cooling air 199 through a conduit adapter 203 coupled to at least one mechanically-adjustable air supply conduit in the form of a flexible and repositionable cooling air supply conduit 197 and right angle elbow conduit fitting 157 to at least one movable mechanically-adjustable cooling air supply outlet 177 which may be selectably aligned with the location of either one of differently positioned lid openings 163a or 163b defined in one of interchangeable lids 155a and 155b that corresponds in position to one of notebook/laptop computer air inlets 161a or 161b), the portion aligned with an intake fan of the portable computing device (see paragraph 26; herein, multiple inlet vents 161 and outlet vents 136 may be defined at different locations within chassis enclosure 149, 
Re claim 18: Casparian discloses the system, wherein the positive air pressure maintained against the cooling air intake is sufficient to at least double an airflow rate for which the cooling system of the portable computing device is rated (see paragraph 33; herein, cooling system controller 173 may be present to provide control signals 167 to control operation of electrical components of supplemental cooling air supply source 133, e.g., in response to measured air chilled temperature and/or user input control fan speed and/or chilled air temperature commands).
Re claim 19: Casparian discloses the system, wherein the external module includes a control circuit (cooling system controller 173 in fig 1A) adapted to (i.e., functional language) receive a signal from the portable computing device indicating a temperature state of the portable computing device, and based on the signal, adjust the blower’s speed (see paragraph 33; herein, cooling system controller 173 may be present to provide control signals 167 to control operation of electrical components of supplemental cooling air supply source 133, e.g., in response to measured air chilled temperature and/or user input control fan speed and/or chilled air temperature commands). 
Re claim 20: Casparian discloses the system, wherein the fan (159) is positioned to force air out of the air outlet (136) of the portable computing device 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NIDHI THAKER/           Primary Examiner, Art Unit 2835